Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The status of the claims is as follows:
	Claims 1-36, filed 26 April 2021 are pending
	Claims 1-36 have been hereby examined.

Priority
 	The present application filed on 26 April 2021 claims the benefit of U.S. provisional application number 63/065,625 filed on 14 August 2020.

Deposit of Biological Material
This application requires public availability of specific biological material to make and use the claimed invention. A rejection under the appropriate sections of 35 USC 112 would have been made but for an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 has already been made.
The Applicants have provided proof of deposit and viability testing. Additionally, an acceptable statement is provided. Therefore, the Biological Deposit requirements have been met.

Information Disclosure Statement
The Information Disclosure Statement filed 25 June 2021 has been hereby acknowledged and considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
Claims 4 and 5 read on a “seed grown on the plant of claim 1” and a “lettuce plant grown from the seed of claim 4”. The Specification defines this limitation as encompassing seeds that contains maternal DNA from NUN 09166 LTL and either comprises a full set (selfed progeny) or half set (F1) of chromosomes of the deposited variety ([0041]). Thus, claims 4 and 5 are interpreted to exclude further filial generation seed (F2 and beyond).

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:
Claim 7 should recite the article “a” before “cell”.
Claim 8 should recite the article “a” before “meristem” and “pollen”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche,86 USPQ 481 (Bd. App. 1949). In the present instance, claims 9 and 13 recite the broad recitation “when determined at the 5% significance level for numerical characteristics and determined by type or degree for non-numerical characteristics for plants grown under the same environmental conditions” and the claim also recites “wherein the plant has all of the physiological and morphological characteristics of the plant of lettuce variety NUN 09166 LTL”, which is the narrower statement of the range/limitation. The narrower limitation requires that the regenerated plant has “all” of the characteristics, whereas the broader limitation allows for variance in the quantitative traits. Therefore, it is unclear whether the plant has “all” and is the same as the plant grown from the deposit or one that has changes to the quantitative traits. It is unclear how much variance is allowed as there is no definition nor standard deviation provided in the Specification. It is unclear what the scope of “at the 5% significance level” encompasses and therefore the range of traits is unclear.
■ Suggested amendment: cancel the recitation “when the numerical characteristics are determined at the 5% significance level for numerical characteristics or degree for non-numerical characteristics for plants grown under the same environmental conditions”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends
Claims 9 and 13 read on plant propagated from tissue of the plant of claim 1 (a plant of variety NUN 09166 LTL) whose quantitative traits are calculated at the 5% significance level. This limitation renders the scope of claim 9 and 13 broader than that of the plants of claim 1 in that these plants now have variance in their quantitative traits as compared to the variety, whose traits are as described in Tables 1 and 2. The Specification has not described any variable traits nor the expected range for the traits - rather the Specification specifically states that the line is “uniform and stable”, wherein “Several seed production events resulted in no observable deviation in genetic stability” ([0175]), Claims 9 and 13, however, allow for and encompass plants that have a deviation in the traits of the variety. Therefore, the scope of plants does not include all of the limitations of the parent claim but rather is broader in scope.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In adopting the amendment as suggested above, the Applicant would overcome this rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 29  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29 reads on plants subjected to random mutagenesis which can include a large number of modifications throughout the genome that are likely to produce plants which are no longer distinguishable as the instantly claimed variety. Mou provides that mutagenesis provides a high rate of random mutations with low mortality (Mou, B.. International Journal of Plant Genomics. 1-7. 2011 (Page 5, bridging left and right columns)). One of ordinary skill in the art would not recognize Applicant to be in possession of all possible mutations which could be produce from random mutagenesis having “otherwise all of the physiological and morphological characteristics” of the deposited variety. One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the single disclosed species. Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variable, the deposited variety, which comprises a static genome is insufficient to describe the claimed genus that reads on random mutagenesis.
Claim 18  is an F1 hybrid lettuce plant derived from crossing NUN 09166 LTL with another parent plants. An F1 hybrid lettuce plant or part thereof reads on seeds or haploid cells of the F1 hybrid.  These F1 hybrid progeny would include progeny of undefined filial generations from lettuce plant variety NUN 09166 LTL and which do not necessarily have any characteristics in common with NUN 09166 LTL.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed composition, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed. See Written Description guidelines provided in MPEP 2163.
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed. Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing.

Conclusion
Claims 9, 13, 18 and 29 are rejected.
Claims 1-8, 10-12, 14-17, 19-28 and 30-36 are allowed.
Claims 1-36 are deemed to be provisionally free of the prior art, given the failure of the prior art to teach or suggest a lettuce plant having all of the morphological and physiological characteristics of the deposited variety.  It should be noted that this statement is base only on a comparison of the morphological and physiological characteristics of the deposit against the prior art. This is because Applicant has not provided any information regarding the parental lineage or breeding methodology used to produce the deposited lettuce variety NUN 09166 LTL. Without this information, a meaningful comparison of the genetic basis that would distinguish the deposited lettuce variety from prior art plants cannot be made.  Thus, this statement will remain provisional until the necessary information requested under 37 CFR 1.105 (see below) is received and a complete search of the prior art can be completed. 
The closest prior art is Knerr (US 7,371,930; 13 May 2008) who disclose lettuce variety 21-0404127-B, which shares many traits in common (or does not significantly differ) with instant NUN 09166 LTL including: seed color, strong anthocyanins, leaf type and blistering.  However, the plants differ in at least the depth of incisions of margins, undulations of margins, glossiness and thickness. A determination of the genetic relatedness could not be determined. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN M REDDEN/Primary Examiner, Art Unit 1661                                                                                                                                                                                                        

ATTACHMENT TO OFFICE ACTION
Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming plants and seeds of inbred lettuce variety NUN 09166 LTL, but the instant specification is silent with respect to any breeding history of the claimed material. The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include the all the designations/denominations used for the original parental lines.
b)    Information should also include information pertaining to the public availability of the original parental lines and instantly claimed plants and seeds.
c)    The breeding method used should be set forth such as whether single seed descent, bulk method, backcross method, or some other method was used.
d)    The filial generation in which the instant plant was chosen should be set forth.
e)    Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)    Are there any patent applications or patents in which the parents, siblings or progeny of the instant plant are claimed? If so, please set forth serial numbers and names of the plants.
g)    Are there other tradenames associated with the variety? If so, please set forth the alternative names used to describe the variety.

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is abound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first
complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office Action on the merits.
The Applicant is reminded that the reply to this requirement must be made with candor
and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain
an item of required information, a statement that the item is unknown or cannot be readily
obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office Action. A complete reply to the
enclosed Office Action must include a complete reply to this requirement. The time period for
reply to this requirement coincides with the time period for reply to the enclosed Office Action.


/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662